DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim(s) recite a computer program product that includes one or more computer readable storage media which appears to cover both transitory and non-transitory embodiments (IFW [0052]: … a tangible medium (such as magnetic or optical domains)). The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. To overcome this rejection, applicant is encouraged to amend with substance equivalent to “… one or more non-transitory computer readable storage media ….”



Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because system comprising a-typical phrase “a processor set” that may be interpreted as an “rule set” (i.e. software) that is “structured, located, connected and/or programmed” (i.e. software) and “one or more computer readable storage media” is not clearly a machine and may be software per se. To overcome this rejection, applicant is encouraged to amend with substance equivalent to “one or more processors 
Claim Objections
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, 11-12, 15-16 and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0142265 A1 to Dube et al. (“Dube”) in view of U.S. Patent Publication No. 2015/0379429 A1 to Lee et al. (“Lee”).  
As to claim 1, Dube discloses a computer-implemented method for automatic resource scaling in a multi-level computing platform (Dube: fig 1-12, [00006-28]), the method comprising:
receiving a first workload metric with respect to a first resource of a multi-level computing platform (Dube: fig 1-4 & 9 [0028-82; 105-134]: fig 9 … process for scaling cloud infrastructure … block 901 receiving at least one of resource-level metrics (receiving a first workload metric with respect to a first resource …) and application-level metrics (… of a multi-level computing platform) [0105]  … scaling can refer to the allocation of resources to handle increased or decreased usage demands … scaling can refer to resizing user applications to meet changing workload demands [0035]);
predicting, based on a combination of the first workload metric and
predetermined criteria, a scaling action with respect to the first resource (Dube: fig 1-4 & 9 [0028-82; 105-134]: fig 9  … at block 903 estimating parameters of at least one application based on received metrics (predicting, based on a combination of the first workload metric and predetermined criteria …) and block 905 block 905 automatically and dynamically determining directives for scaling application deployment based on estimated parameters … determining performed in response to changing workload demand (… a scaling action with respect to the first resource) [0105] … parameters can refer to, for example, per-tier service requirements for each request class … across all classes, per-class latency across all tiers and/or per-tier interference or congestion due to consolidation [0036] … deployment can refer to a number of resources in each tier of multi-tier topology, for example, number of VMs in each tier, number of PMs/tier, a number of containers/tier, number of cores/tier, memory capacity/tier, network and/or IO bandwidth/tier [0037]).
Dube did not explicitly disclose inserting a predictive metric, into a runtime-modifiable rule set, based on the scaling action, with respect to the first resource.   
Lee discloses inserting a predictive metric, into a runtime-modifiable rule set, based on the scaling action, with respect to the first resource (Lee: fig 10-17 [0126-153]: fig 10 … collect metric ratings/rankings and other feedback … quantitative measures of model predictive effectiveness (predictive metric(s)) … based on collected metrics and/or feedback respective sets of best practices for various phases of machine learning workflows identified (inserting a predictive metric …) … MLS (machine learning services) incorporates these best practices into programmatic interfaces provided to clients (inserting a predictive metric …) … provides tools and/or templates to achieve machine learning goals … such as automated recipes and the like (into a runtime-modifiable rule set) [0131-132] …  fig 11 … run-time recipe manager 1110 of MLS schedules recipe execution R1 (into a runtime-modifiable rule set) with respective input data sets IDS1 IDS2 … run-time recipe manager 1110 retrieves or generates executable version of R1, performs validations e.g. ensures requester permitted to execute recipe, input data in correct or expected format and so on … schedules transformation operations of R1 at respective resource sets (based on the scaling action, with respect to the first resource(s))1175A 1175B … outputs may represent input or result of model such as prediction or evaluation … outputs of transformations (based on the scaling action, with respect to the first resource(s)) indicated in recipe (inserting a predictive metric, into a runtime-modifiable rule set …) and automatically identify group of variables or outputs having higher predictive capability than others and provide indication (… based on the scaling action, with respect to the first resource(s)) [0135-136] … fig 16 … recipe execution request 1601 includes parameter auto-tuning settings (based on the scaling action, with respect to the first resource(s)) 1606  … parameter exploration and/or auto-tuning may be requested for various clustering-related parameters such as number of clusters given data set classified, cluster boundary thresholds and so on (inserting a predictive metric, into a runtime-modifiable rule set, based on the scaling action, with respect to the first resource) … client may indicate criteria to be used to terminate exploration of parameter value space … or give option of letting MLS decide acceptance criteria to be used, particularly useful for non-expert users [0148] … auto-tuning performed for given transformation operation, the MLS e.g. a parameter explorer 1642 and recipe run-time manager 1640 may select parameter tuning range 1654 … based on variety of factors, including best practices known to MLS for similar transformations, resource constraints, size of input data set and so on (inserting a predictive metric, into a runtime-modifiable rule set, based on the scaling action, with respect to the first resource) … MLS may identify set of candidate values for given parameter P, enabling client to choose …. Or provided indication of results of recipe transformations using accepted/optimized parameter values [0149]).
Dube and Lee are analogous art because they are from the same field of endeavor with respect to machine learning services (MLS).
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Lee into the method by Dube.  The suggestion/motivation would have been to easy-to-use MLS designed to support large numbers of users and a wide variety of problem domains and problem sizes (Lee [0078]).  
Dube and Lee further disclose generating a scaling plan, based on a combination of the scaling action and the runtime-modifiable rule set, with respect to the first resource (Lee: fig 10-17 & 23-27 [0126-153; 163-183; 253-258]: fig 20-25 & 50 … for example, destination(s) to which output of filtering operation sequence e.g. feature processing recipe or model may be indicated in field 2416 (see with [0135-136; 148-149] - based on a combination of the scaling action and the runtime-modifiable rule set, with respect to the first resource) … client may indicate performance goals 2418 such as complete-by time which may be used by MLS to select types of servers and generate a filtering sequence plan intended to achieve desired goals (generating a scaling plan) [0174] … OR (observation record) extraction request received indicating source data set … including descriptors indicating sequence of filtering operations to be performed on input data set [0175]);
sending the scaling plan to a level of the multi-level computing platform associated with the first resource (Lee: fig 10-17 & 23-27 [0126-153; 163-183; 253-258]: fig 20-25 & 50 … the ability to perform filtering operations at either the chunk level or observation record level enables several different alternatives achieving same input filtering goals [165] … multiple servers may cooperate to perform cross-chunk operations …. before result set of chunk-level operation fed to recipe for feature processing or to a model training (sending the scaling plan to a level of the multi-level computing platform associated with the first resource) [0164] … MLS may be responsible for training a model iteratively e.g. with each iteration representing an attempt to improve the quality of the model’s predictions based on ORs (observation record sets) analyzed up to that point [0253] … feature set 5025 may store parameters assigned to collection of features or processed variable values, features may be derived from observation record contents using feature processing transformations (FPTs) … making prediction of dependent variable values … linear model computes weighted sum  of features in feature set [0255]);
and triggering, based on the runtime-modifiable rule set, implementation of the scaling plan (Lee: fig 10-17 & 23-27 [0126-153; 163-183; 253-258]: fig 20-25 & 50 … technique for pruning selected parameters (… implementation of the scaling plan) … when certain triggering conditions met e.g. when number of features for which parameters are stored exceed threshold (triggering, based on the runtime-modifiable rule set …) … feature set size may grow and shrink repeatedly as more observation records considered (… implementation of the scaling plan) … after some number of learning iterations during which feature set may have grown or shrunk a number of times, linear model  may be executed using current feature set and may be frozen as of a particular point in time prior to model execution for predictions on production or test data set [0257]).
Same motivation applies as mentioned above to make the proposed modification.
As to claim 2, Dube and Lee disclose wherein the multi-level computing platform comprises a hybrid cloud platform comprising a plurality of cloud levels structured in a hierarchical manner, where each cloud level is selected from the group consisting of: a private cloud computing platform and a public cloud computing platform  (Dube: fig 1-4 & 9 [0028-82; 105-134]: deployment models include … private cloud, community cloud … public cloud … hybrid cloud [0129-134]).
For motivation, see rejection of claim 1.
As to claim 4, Dube and Lee disclose wherein the first workload metric is selected from the group consisting of: processor utilization, memory usage, storage usage, network bandwidth usage, arrival rate, interarrival time, response time, throughput, and service load pattern (Dube: fig 1-4 & 9 [0028-96; 105-134]: … rule-based triggers … threshold conditions for metrics, for example, use of CPU utilization (processor utilization) based triggering for scaling [0032]).
For motivation, see rejection of claim 1.
As to claim 5, Dube and Lee disclose wherein the first resource is selected from the group consisting of: memory, storage, network bandwidth, and processor utilization (Dube: fig 1-4 & 9 [0028-96; 105-134]: THRES may be augmented to monitor memory, I/O, network bandwidth and other resource-level metrics [0095]). 
For motivation, see rejection of claim 1.
As to claims 8-9, see similar rejection to claims 1-2, respectively, where the product is taught by the method.
As to claims 11-12, see similar rejection to claims 4-5, respectively.
As to claims 15-16, see similar rejection to claims 1-2, respectively, where the system is taught by the method.
As to claims 18-19, see similar rejection to claims 4-5, respectively.
Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0142265 A1 to Dube et al. (“Dube”) in view of U.S. Patent Publication No. 2015/0379429 A1 to Lee et al. (“Lee”) and further in view of U.S. Patent Publication No. 2013/0014107 A1 to Kirchhofer et al. (“Kirchhofer”).
As to claim 6, Dube and Lee disclose the method of claim 1.	
For motivation, see rejection of claim 1.
Dube did not explicitly disclose determining the first workload metric exceeds a threshold value for a pre-defined period of time; and in response to determining the first workload metric exceeds the threshold value for the pre-defined period of time, deploying the scaling plan.
Kirchhofer discloses determining the first workload metric exceeds a threshold value for a pre-defined period of time (Kirchhofer: fig 1-7, [0016-24; 61-90]: fig 7 … set of metrics may be selected that identify conditions related to host(s) workload runs on [0082] … metrics may be defined with a time period over which the metric threshold is compared, for example, a CPU metric set to 90% over 8 hours [0083]); 
and in response to determining the first workload metric exceeds the threshold value for the pre-defined period of time, deploying the scaling plan  (Kirchhofer: fig 1-7, [0016-24; 61-90]: fig 7 … for example, a CPU metric set to 90% over 8 hours means the metric is exceeded when CPU consistently averages over 90% over an 8 hour period (in response to determining the first workload metric exceeds the threshold value for the pre-defined period of time …) [0083] …. by setting up proactive and reactive metrics … it may be detected when either state occurs [0084] …. The metrics may trigger remediation in the context of a time interval and CPU usage, for example … values can be set for individual metrics according to what works for environment [0085] … cluster-level metrics may be used to trigger elastic growth (… deploying the scaling plan) [0086] … executes a remediation process … metrics defined can be specified separately for each level [0087] … pro-actively recognize a future need to expand cluster … provisioned … activated re-actively or when immediate demand detected (… deploying the scaling plan) [0089]).
Dube, Lee and Kirchhofer are analogous art because they are from the same field of endeavor with respect to allocating resources (scaling).
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Kirchhofer into the method by Dube and Lee.  The suggestion/motivation would have been to provide elasticity of applications by monitoring performance and a variety of metrics (Kirchhofer: 0081-82]).
As to claim 7, Dube, Lee and Kirchhofer disclose wherein triggering implementation of the scaling plan further comprises: determining a threshold value exceeds the first workload metric for a pre-defined period of time (Kirchhofer: fig 1-7, [0016-24; 61-90]: fig 7 … set of metrics may be selected that identify conditions related to host(s) workload runs on (determining a threshold value exceeds the first workload metric) [0082] … metrics may be defined with a time period over which the metric threshold is compared (…for a pre-defined period of time), for example, a CPU metric set to 90% over 8 hours [0083]); and
in response to determining the threshold value exceeds the first workload metric for the pre-defined period of time, deploying the scaling plan (Kirchhofer: fig 1-7, [0016-24; 61-90]: fig 7 … by setting up proactive and reactive metrics … it may be detected when either state occurs [0084] …. The metrics may trigger remediation in the context of a time interval (in response to determining the threshold value exceeds the first workload metric for the pre-defined period of time …) and CPU usage, for example … values can be set for individual metrics according to what works for environment [0085]  … re-active remediation supported such that system searches for pre-provisioned resources and attempts to use those for immediate demand to expand a cluster (deploying the scaling plan) [0089]).
For motivation, see rejection of claim 6.
As to claims 13-14, see similar rejection to claims 6-7, respectively, where the product is taught by the method.
As to claim 20, see similar rejection to claims 6-7 where the system is taught by the method.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE SISON/Primary Examiner, Art Unit 2455